Smith, Wilmot M., J.
Undoubtedly the effect of the assessment made by the defendants upon the value of the bank shares held by the relators is to impose double taxation not on the relators for the same property but on the property itself. Such double taxation, however, is within the power of the Legislature, and if such power is explicitly conferred upon the defendants by the statute the relators are remediless. The Tax Law, section 13, provides as follows: “Stockholders of bank taxable on shares.”
“ The stockholders of every bank or banking association organ*216ized under the authority of this state or of the United States, shall be assessed and taxed on the value of their shares of stock therein * * # »
Unless there is some definite qualification of or exception to the rule laid down by this statute to be found elsewhere in the Tax Law I think it was the duty of the defendants to assess the shares of the relators in the Wallabout Bank at. their fair value irrespective of the character of the assets owned by the bank whether such assets are taxable or nontaxable. I am unable to discover any such, qualification or exception in the Tax Law.
It seems to me if any such were intended to be made in a matter of such great importance it would be made definitely and specifically and not be left to doubtful inference. I cannot concur with the counsel for the relators that such inference is permissible under the provision of the Tax Law. His argument is able and ingenious but he has failed to convince me that the remedy he seeks should not be furnished by the law-making power.
Motion denied.